974 F.2d 1333
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Frank Arnold NESBITT, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Frank Arnold NESBITT, Defendant-Appellant.
Nos. 91-5421, 91-6660.
United States Court of Appeals,Fourth Circuit.
Argued:  June 17, 1992Decided:  September 4, 1992

George Lynde Richardson, Baileys Crossroads, Virginia, for Appellant.
Mark Joseph Hulkower, Assistant United States Attorney, UNITED STATES ATTORNEY'S OFFICE, Alexandria, Virginia, for Appellee.
Richard Cullen, United States Attorney, Emmett L. Fleming, Jr., Special Assistant United States Attorney, UNITED STATES ATTORNEY'S OFFICE, Alexandria, Virginia, for Appellee.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:

OPINION

1
Frank Arnold Nesbitt appeals the district court's denial of his motion pursuant to 28 U.S.C. § 2255 (1988) to withdraw his guilty plea and to vacate his sentence for communicating national defense information to the U.S.S.R. in violation of 18 U.S.C. § 793(d) (1988).  Nesbitt also appeals the district court's denial of his motion pursuant to U.S.S.G. § 5K2.13 (Nov. 1988) for a downward departure from his Sentencing Guidelines range.  Nesbitt argues primarily that the district court erred in finding that Nesbitt did not suffer from a materially diminished mental capacity at the time he committed the offense, nor at the time he entered his guilty plea.  Our review of the record and the district court's dispositions of Nesbitt's motions discloses that Nesbitt's arguments on appeal are without merit.  Accordingly, we affirm Nesbitt's sentence on the reasoning of the district court.  United States v. Nesbitt, Nos.  CA-91-860-AM, CR-89-371-A (E.D. Va.  Sept. 6, 1991).

AFFIRMED